Appeal reinstated and Order filed April 26, 2022.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-21-00491-CR
                                 ____________

                       RICARDO OLIVAREZ, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 184th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1567655


                                      ORDER
      This appeal was abated in order for findings of fact and conclusions of law
to be submitted regarding appellant’s challenged statements. A supplemental
clerk’s record containing the trial court’s signed findings of fact and conclusions of
law on those matters was filed April 20, 2022. Accordingly, this appeal is hereby
reinstated. Further, in order to afford the parties an opportunity to address the trial
court’s findings, appellant will be permitted to file supplemental briefing.
Appellant’s supplemental brief, if any, is due on or before May 26, 2022. The
State’s brief will be due thirty days after appellant files a supplemental brief. If
appellant fails to file a supplemental brief, the State’s brief will be due in sixty
days.



                                  PER CURIAM



Panel Consists of Justices Jewell, Zimmerer, and Hassan.




                                         2